Citation Nr: 0104106	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 40 
percent for degenerative disc disease (DDD) of the lumbar 
spine.

2. Entitlement to an initial evaluation greater than 10 
percent for rosacea of the nose.

3. Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the first 
metatarsalphalangeal joint, both feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






REMAND

The veteran had active duty from September 1971 to April 
1985. This matter comes on appeal from an April 1999 decision 
by the Los Angeles VA Regional Office (RO) which granted 
service connection for the disabilities at issue.

The veteran was last examined for rating purposes in March 
1999. A review of the report of this examination, however, 
shows that it does not contain sufficient detail to comply 
with the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995). Also, subsequent to the March 1999 examination, the 
veteran has submitted statements from private physicians 
which indicate that the service-connected low back disability 
has significantly worsened. Further, an examination for the 
service-connected skin disorder of the nose is needed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for disabilities at issue since 
March 1999.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected low back and bilateral 
great toe conditions.  All necessary tests 
and studies should be accomplished, and all 
clinical manifestations, to include 
radiculopathy, if any, should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3. The RO also should schedule the veteran 
for a VA dermatology examination to 
determine the current extent and severity of 
the service-connected rosacea of the nose.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





